Case:11-21140-MER Doc#:143 Filed:03/24/20   Entered:03/24/20 15:05:08 Page1 of 21




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO
                          The Honorable Michael E. Romero

     In re:                             Case No. 11-21140 MER

     SANDRA C. MALUL,                   Chapter 7

           Debtor.
                                    ORDER

       If the uncertainty of outcomes in marijuana-related bankruptcy cases
 were an opera, Congress, not the judiciary, would be the fat lady. Whether,
 and under what circumstances, a federal bankruptcy case may proceed
 despite connections to the locally “legal” marijuana industry remains on the
 cutting-edge of federal bankruptcy law. Despite the extensive development
 of case law, significant gray areas remain. Unfortunately, the courts find
 themselves in a game of whack-a-mole; each time a case is published,
 another will arise with a novel issue dressed in a new shade of gray. This is
 precisely one such case.

                                 BACKGROUND

 A.        The Original Bankruptcy Filing and the State Court Action

       Sandra C. Malul (“Malul”) initially filed this case under Chapter 7 of
 the Bankruptcy Code on May 5, 2011 (“Petition Date”). Cynthia Skeen
 served as Chapter 7 Trustee (“Skeen”).1 Malul received a standard Chapter
 7 discharge on September 13, 2011.2 On March 26, 2014, Skeen filed a
 Chapter 7 Trustee’s Final Report reflecting total realized gross receipts of
 $7,950, resulting in a 52% pro rata distribution on account of priority tax
 claims.3 No distributions were made on account of general pre-petition
 unsecured claims, which totaled $76,290.62.4 The Court entered an order
 approving Skeen’s final report and closing this case on July 3, 2014.5



 1
     ECF No. 10.

 2
     ECF No. 16.

 3
     ECF No. 41.

 4
     Id.

 5
     ECF No. 49.
Case:11-21140-MER Doc#:143 Filed:03/24/20          Entered:03/24/20 15:05:08 Page2 of 21




      Nearly five years later, on November 8, 2018, Malul filed a Motion to
 Reopen this case to disclose a possible asset on her Schedule A/B.6 Malul
 subsequently filed a supplemental brief in support of the Motion to Reopen.7

       Through these initial filings, Malul represented on April 30, 2010, she
 invested $50,000 in a business called Heartland Caregivers, LLC
 (“Heartland”), and executed a subscription agreement setting forth the
 terms of her investment (“Subscription Agreement”). The purpose of
 Heartland was to cultivate and sell medical marijuana to dispensaries in
 Colorado. Malul’s investment in Heartland failed, and, by April 12, 2011,
 Heartland’s accountants reported Malul’s entire $50,000 investment was
 lost.

        Because Malul’s investment in Heartland was a complete loss prior to
 the Petition Date, Malul’s pre-discharge filings disclosed neither the
 investment nor related claims against Heartland or its principal John Fritzel
 (“Fritzel”). Malul claims she first became aware of possible claims against
 Heartland and Fritzel five years later, in June 2016, upon reading a story in
 the Denver Post about Fritzel’s marijuana businesses. The Denver Post
 article prompted Malul to contact counsel about the loss of her investment.
 After some investigation, Malul commenced a civil suit in Arapahoe County
 District Court (“State Court”) on January 13, 2017, Case No. 2017CV30101
 (“State Court Action”).

         Malul filed a copy of her Amended Complaint in the State Court Action
 as an attachment to the Motion to Reopen.8 According to the Amended
 Complaint, as consideration for her investment, Fritzel and Heartland
 promised through the Subscription Agreement to pay Malul 30%, or her pro
 rata share, of all net revenues from Heartland’s operations until Malul’s
 initial investment was paid back.9 Further, Fritzel and Heartland promised to
 pay her 10%, or her pro rata share, of “all net revenues for the life of the




 6
     EC No. 50 (“Motion to Reopen”) and ECF No. 52 (“Reopen Supplement”).

 7
     ECF No. 52.

 8
  ECF No. 50-5 (“Amended Complaint”). The Court’s recitations of the facts alleged in the
 Amended Complaint do not constitute findings on the truth of the matters asserted.

 9
     Amended Complaint at ¶ 10.

                                               2
Case:11-21140-MER Doc#:143 Filed:03/24/20      Entered:03/24/20 15:05:08 Page3 of 21




 business.”10 Nonetheless, Malul received no voting rights or managerial
 powers in Heartland.11

        According to the Amended Complaint, early on, Malul and other
 Heartland investors became concerned they were not seeing returns and
 undertook to learn about the status of their investments.12 Despite repeated
 efforts, Fritzel did not provide investors meaningful responses to their
 requests for information.13

         Frustrated and stymied, Malul and the other Heartland investors were
 surprised to learn from the Denver Post article Fritzel “was actually quite
 successful and had managed to put together a marijuana empire” through
 an entity called Lightshade Labs LLC (“Lightshade”).14 Fritzel is quoted in
 the article expressly tying his current marijuana business success to his
 initial venture, “Heartland Pharmacy,” which he said was “now called
 Lightshade Labs.”15

       Malul’s investigation uncovered documents that allegedly enabled her
 to trace her investment from Heartland to Fritzel’s other operating entities.16
 Specifically, Malul alleges Fritzel used $162,500 raised from Heartland
 investors to buy marijuana plants, growing equipment, and related business
 services.17 The investigation also discovered Fritzel in fact dissolved
 Heartland shortly after taking Malul’s investment, then incorporated
 Lightshade and diverted Heartland’s assets into Lightshade’s operations,
 personally benefitting Fritzel while leaving Malul and the other Heartland
 investors high and dry.18 The Amended Complaint in the State Court Action




 10
      Id.

 11
      Id. at ¶ 17.

 12
      Id. at ¶ 19.

 13
      Id. at ¶¶ 20-24.

 14
      Id. at ¶ 26.

 15
      Id. at ¶ 29.

 16
      Id. at ¶ 32.

 17
      Id. at ¶¶ 33-37.

 18
      Id.

                                           3
Case:11-21140-MER Doc#:143 Filed:03/24/20       Entered:03/24/20 15:05:08 Page4 of 21




 is rather specific in alleging the exact steps taken by Fritzel to convert
 Heartland’s assets and business to Lightshade.

       Ultimately, the State Court Action sets forth thirteen claims against
 Heartland, Fritzel, and Lightshade, as follows:

       Counts 1 and 2 – Alter ego claims against Fritzel and his companies,
       Heartland and JST Holdings, LLC (“JST”), seeking to hold all three
       jointly and severally liable for Malul’s other claims for damages.

       Count 3 – Contract claim for an accounting from Heartland and Fritzel
       under the Subscription Agreement.

       Count 4 – Breach of contract claims against Fritzel and Heartland
       seeking a money judgment for liquidated damages under the
       Subscription Agreement (i.e., a percentage of Heartland and Fritzel’s
       profits from operating the business wrongfully diverted from Malul’s
       investment vehicle).

       Count 5 – Contract claim for breach of the implied covenant of good
       faith and fair dealing in the Subscription Agreement.

       Count 6 – Statutory claim for breach of fiduciary duty against Fritzel
       pursuant to Colo. Rev. Stat. §§ 7-61-110 and 7-8-404.

       Count 7 – Claim against Lightshade for aiding and abetting Fritzel’s
       breaches of fiduciary duty.

       Count 8 – Equitable claim for money judgment on an unjust
       enrichment theory against Fritzel.

       Count 9 – Equitable claim to impose a constructive trust on Fritzel’s
       assets wrongfully diverted from Heartland.

       Count 10 – Statutory civil theft claim against Fritzel seeking three
       times actual damages pursuant to Colo. Rev. Stat. § 18-4-405.

       Count 11 – Equitable claim for civil conspiracy against Fritzel and
       Lightshade for usurping business opportunities which would have
       otherwise inured to the benefit of Heartland’s investors.

       Count 12 – Common law conversion claim against Lightshade and
       Fritzel.

       Count 13 – Claim against Lightshade, Heartland, and Fritzel for
       declaratory judgment that Malul is a member/partner in Lightshade on
                                            4
Case:11-21140-MER Doc#:143 Filed:03/24/20          Entered:03/24/20 15:05:08 Page5 of 21




            account of her investment in Heartland and Fritzel’s subsequent
            usurpation, and is entitled to payment of her pro rata share of profits
            as set forth in the Subscription Agreement.

 B.         Proceedings upon Reopening the Bankruptcy Case

       Upon reviewing the Motion to Reopen, the Court was seriously
 concerned this case would require administration of marijuana assets, which
 remain illegal under Federal Law. However, in the Reopen Supplement,
 Malul expressly represented, on the Petition Date, “there existed no tangible
 assets or claims against third parties related to the marijuana industry.”19
 Based solely on these representations, on February 6, 2019, the Court
 entered an Order conditionally reopening this bankruptcy case.20 The Court
 carefully explained its hesitancy in granting the Motion to Reopen, and left
 the door open for parties in interest to challenge the administration of this
 case given its connections to the marijuana industry, with any such
 challenges being considered de novo.21

        Shortly after the Reopening Order was entered, Jeanne Y. Jagow
 (“Trustee”) was appointed successor Chapter 7 Trustee.22 Thereafter, Malul
 filed an Amended Schedule A/B disclosing her 30% interest in Heartland as
 well as her claims against Fritzel.23 Malul also filed an amended Schedule C
 claiming to exempt her claims against Fritzel from the estate pursuant to
 Colo. Rev. Stat. § 13-54-104, which provides certain earnings of an
 individual debtor are not subject to attachment by creditors.24

       On March 14, 2019, Fritzel made his first appearance by filing an
 Objection to the Exemption.25 The next day, the Trustee filed her own
 objection to the Exemption.26 Both exemption objections make the basic
 assertion Malul’s interest in the State Court Action do not constitute

 19
      Reopen Supplement at ¶ 14.

 20
      ECF No. 53 (“Reopening Order”).

 21
      Id.

 22
      ECF No. 54.

 23
      ECF No. 58.

 24
      ECF No. 56 (“Exemption”).

 25
      ECF No. 62.

 26
      ECF No. 64.

                                               5
Case:11-21140-MER Doc#:143 Filed:03/24/20            Entered:03/24/20 15:05:08 Page6 of 21




 “earnings” for purposes of Colo. Rev. Stat. § 13-54-104. Ultimately, Malul
 capitulated to the objections to the Exemption and filed a further amended
 Schedule C claiming no exemption in the State Court Action.27

        On May 8, 2019, Malul initiated the “main event” in this reopened case
 by filing a Motion to Compel Abandonment of her interest in Heartland and
 the State Court Action.28 Interestingly, despite Malul’s prior emphatic
 representations regarding the lack of marijuana assets in this case, the
 Abandonment Motion asserts while there are no “ongoing violations” of
 federal law, the assets at issue “constitute unvested rights to proceeds
 derived from the overt and ongoing sale of marijuana[.]”29 Based on this
 assertion, Malul argues her interests in Heartland and the State Court Action
 cannot be administered by the Trustee, whether through settlement or sale,
 without violating federal criminal law.30 Additionally, notwithstanding the
 marijuana issues, Malul also argued the claims presented in the State Court
 Action are not property of the estate because they did not accrue until 2016,
 when Malul and other investors saw the Denver Post article about Fritzel.31

        Two days later, on May 10, 2019, the Trustee made clear her
 intentions by filing a Motion for Approval of an agreement reached with
 Fritzel to settle the claims in the State Court Action.32 In pertinent part, the
 proposed Settlement Agreement releases all Malul’s claims asserted in the
 State Court Action in exchange for a payment to the estate of $100,000.
 Importantly, the Settlement Agreement is expressly conditioned on Fritzel’s
 ability to “make the settlement payment with traceable funds that do not
 originate from a marijuana enterprise.”33




 27
      ECF No. 69.

 28
      ECF No. 74 (“Abandonment Motion”).

 29
      Id.

 30
    Id. (“Trustee, who has control over the membership interest in Heartland would be
 engaging in post-petition marijuana-related activity by selling that membership
 interest[.]”).

 31
      Id.

 32
      ECF No. 81 (“Settlement Motion”) and ECF No. 81-1 (“Settlement Agreement”).

 33
      Id.

                                                 6
Case:11-21140-MER Doc#:143 Filed:03/24/20     Entered:03/24/20 15:05:08 Page7 of 21




        Patrick S. Layng, the United States Trustee for Region 19 (“US
 Trustee”), opposed the Settlement Motion.34 In his objection, the US
 Trustee argues consummation of the Settlement Motion unavoidably requires
 the Trustee to engage in illegal activity by seeking “to recover the debtor’s
 investment in a marijuana business from a related marijuana business or
 alter ego of the marijuana business.”35 The US Trustee maintains Malul’s
 interest in Heartland and Malul’s claims in the State Court Action are all
 illegal contracts which the Trustee lacks standing to enforce.36

        While the Court had the Abandonment Motion and the Settlement
 Motion under advisement, the US Trustee escalated its opposition to the
 Trustee’s proposed course by filing a Motion to Vacate Order Conditionally
 Reopening Case.37 In the Motion to Vacate, the US Trustee argues Malul
 was not entirely candid with the Court regarding the marijuana issues
 present in this case. Specifically, the US Trustee argues Malul was “not
 candid that her real interest was to continue her state court litigation and
 not to permit the administration of her investment interest for the benefit of
 creditors. And thus she seeks to enlist the Court’s help to effectuate a
 transfer of non-exempt illegal marijuana interests to her and help to improve
 her litigation posture in state court.”38 The US Trustee asserts Malul
 disingenuously caused the Court to reopen this case “to allow ‘a trustee to
 administer Debtor’s interest in Heartland,’” but then “began vigorously
 opposing the Trustee’s efforts to administer the interest in Heartland and the
 marijuana-related claims.”39

        Importantly, the Motion to Vacate invokes the Court’s initial promise,
 through the Reopening Order, to consider any future objections to the
 reopening of the case on account of the marijuana issues on a de novo
 basis. Thus, the US Trustee does not merely seek dismissal and re-closing
 of this case, but an order vacating all proceedings since the Reopening Order
 and returning the parties to the status quo ante.




 34
      ECF No. 104.

 35
      Id.

 36
      Id.

 37
      ECF No. 113 (“Motion to Vacate”).

 38
      Id.

 39
      Id.

                                          7
Case:11-21140-MER Doc#:143 Filed:03/24/20             Entered:03/24/20 15:05:08 Page8 of 21




                                          ANALYSIS

 A.       Legal Framework for Marijuana-Related Bankruptcy Cases

        Pursuant to the Controlled Substances Act of 1970 (“CSA”),40
 marijuana41 is designated a Schedule I controlled substance under federal
 law.42 Therefore, under the CSA, it is a federal crime to “manufacture,
 distribute, or dispense, or possess with intent to manufacture, distribute, or
 dispense, a controlled substance[.]”43 The CSA also expressly provides any
 person who “conspires to commit any offense” under the CSA shall be
 subject to the same penalties as the principal.44

        Notwithstanding the absolute federal prohibition on the use, sale or
 cultivation of marijuana, several states, including Colorado, have legalized
 marijuana for both medicinal and recreational use.45 In Gonzales v. Raich,
 the U.S. Supreme Court definitively held the federal government’s
 designation of marijuana as a controlled substance supersedes contrary
 state law through application of the commerce clause.46 As a result, there
 remains an ever-shifting landscape of federal enforcement of marijuana
 criminalization where the same activity is fully legal under state law.47

       Of course, bankruptcy laws and bankruptcy courts are purely creatures
 of federal law. Accordingly, bankruptcy courts have consistently dismissed
 cases where debtors engaged in ongoing CSA violations, or where a debtor’s

 40
   Unless otherwise specified, all references herein to “CSA Section,” “CSA §,”and “CSA”
 refer to the Controlled Substances Act, Title 21 U.S.C. § 101, et seq. All references to
 “Code Section,” “Code §” and “Bankruptcy Code” refer to Title 11, U.S.C. § 101, et seq.

 41
      The CSA refers to cannabis and marijuana products as “marihuana.”

 42
      CSA § 812.

 43
      CSA § 841(a)(1).

 44
      CSA § 846.

 45
    See Colo. Const., Art. XVIII, Sections 14 and 16 (legalizing marijuana for medical and
 recreational use, respectively).

 46
      Gonzales v. Raich, 545 U.S. 1 (2005).

 47
   See, e.g., James M. Cole, Deputy Attorney General, MEMORANDUM FOR ALL UNITED STATES
 ATTORNEYS: GUIDANCE REGARDING MARIJUANA ENFORCEMENT (Aug. 29, 2013) (commonly known
 as the “Cole Memo”); but see Jeffrey B. Sessions, Attorney General, MEMORANDUM FOR ALL
 UNITED STATES ATTORNEYS: MARIJUANA ENFORCEMENT (January 4, 2018) (revoking the Cole
 Memo).

                                                  8
Case:11-21140-MER Doc#:143 Filed:03/24/20               Entered:03/24/20 15:05:08 Page9 of 21




 reorganization efforts depend on funds that can be considered proceeds of
 CSA violations.48

 B.       Connecting Prohibited Acts under the CSA to the Bankruptcy
          Code

        As previously stated, it is a federal crime to “manufacture, distribute,
 or dispense, or possess with intent to manufacture, distribute, or dispense, a
 controlled substance[.]”49 However, this is not a case where mere
 application of CSA § 841(a)(1) provides a complete solution, because neither
 Malul nor the Trustee are engaged in actively producing, distributing or
 selling marijuana. Instead, Malul has a somewhat roundabout connection to
 the marijuana industry, arising indirectly through Malul’s ownership interest
 in Heartland, the diversion of its assets to Lightshade, and Malul’s resulting
 claims in the State Court Action.

       A bedrock principle of contract law is that contracts in contravention of
 public policy are void and unenforceable.50 Colorado has affirmed this
 principle, holding that the subject matter of a contract involving a marijuana
 business is illegal and therefore, unenforceable.51 The Tenth Circuit Court of
 Appeals has followed this general law against enforcement of illegal
 contracts.52 Generally, this principle extends to bankruptcy trustees,
 preventing the enforcement of illegal contracts by a bankruptcy estate.53

 48
     See In re Way to Grow, Inc., 597 B.R. 111, 120 (Bankr. D. Colo. 2018) (holding a party
 cannot seek bankruptcy relief “while in continuing violation of federal law” or “where the
 trustee or court will necessarily be required to possess and administer assets which are
 illegal under the CSA or constitute proceeds of activity criminalized by the CSA.”).

 49
      CSA § 841(a)(1).

 50
    Mason v. Orthodontic Centers of Colorado, Inc., 516 F. Supp. 2d 1205, 1212 (D. Colo.
 2007) (“It is a long-standing axiom of contract law that a contractual provision is void if the
 interest in enforcing the provision is clearly outweighed by a contrary public policy”) (citing.
 FDIC v. American Cas. Co., 843 P.2d 1285, 1290 (Colo.1992), and Restatement (Second),
 Contracts, § 178).

 51
   Haeberle v. Lowden, No. 2011CV709 (Colo. Dist. Ct. 2012) (“Contracts for the sale of
 marijuana are void as they are against public policy .... Accordingly, the contract here is
 void and unenforceable.”).

 52
    See McCracken v. Progressive Direct Ins. Co., 896 F.3d 1166, 1172 (10th Cir. 2018)
 (‘“Colorado courts will not enforce a contract that violates public policy”’)(quoting
 Rademacher v. Becker, 374 P.3d 499, 500 (Colo. App. 2015)).

 53
   See Sender v. Buchanan (In re Hedged-Investments Assocs., Inc.), 84 F.3d 1281 (10th
 Cir. 1996) (trustee could not use bankruptcy court to enforce illegal partnership agreement
 based on the “elementary principle that one who has himself participated in a violation of
                                                    9
Case:11-21140-MER Doc#:143 Filed:03/24/20            Entered:03/24/20 15:05:08 Page10 of 21




  This raises significant questions as to whether an investment contract with a
  nexus to a marijuana business is enforceable as a matter of law, especially
  in the bankruptcy context.

         Against this backdrop, a line of cases has emerged regarding various
  gray areas in the applicable law. In Colorado, the most cited authority on
  this issue is Green Earth Wellness Ctr., LLC v. Atain Specialty Ins. Co.54 In
  Green Earth Wellness, a medical marijuana business sued its insurance
  carrier for failure to compensate the company for marijuana plants and
  equipment destroyed in a fire.55 The insurer argued it was excused from
  performance under the insurance contract due to the illegality of the
  marijuana business.56 The specific question before the court in Green Earth
  Wellness was “‘whether, in light of [federal and state law], it is legal for [the
  insurer] to pay for damage to marijuana plants and products, and if so,
  whether the Court can order [it] to pay for those damages.’”57

        The court somewhat recharacterized the question by avoiding giving
  “assurances” of legality, and instead explained the court “merely interprets
  and applies the terms of the Policy.”58 Thus, “[a]ny judgment issued by this
  Court will be recompense to Green Earth based on Atain’s failure to honor its
  contractual promises, not an instruction to Atain to ‘pay for damages to
  marijuana plants and products.’”59 Ultimately, the court in Green Earth
  Wellness declined to declare the insurance contract void on public policy
  grounds because “Atain, having entered into the Policy of its own will,
  knowingly and intelligently, is obligated to comply with its terms or pay
  damages for having breached it.”60

       At oral argument, Malul attacked the relevance of Green Earth
  Wellness on two grounds. First, Malul argued Green Earth Wellness is

  law cannot be permitted to assert in a court of justice any right founded upon or growing
  out of the illegal transaction.”). See also Sender v. Simon, 84 F.3d 12989 (10th Cir. 1996).

  54
    Green Earth Wellness Ctr., LLC v. Atain Specialty Ins. Co., 163 F. Supp. 3d 821 (D. Colo.
  2016).

  55
       Id. at 823.

  56
       Id.

  57
       Id. at 834.

  58
       Id.

  59
       Id.
  60
       Id. at 835.

                                                  10
Case:11-21140-MER Doc#:143 Filed:03/24/20        Entered:03/24/20 15:05:08 Page11 of 21




  inapplicable because it was evaluating the legality of state insurance laws,
  not necessarily federal drug laws. Second, Malul argued the insurance policy
  in Green Earth Wellness is a different situation to a declaratory judgment or
  breach of fiduciary duty claim, because there is an underlying equity interest
  at stake in the latter. The Court agrees the facts of Green Earth Wellness
  are distinguishable in these respects, but it is not clear whether, or how,
  those factual differentiators mediate a different result. Rather, the operative
  decision point in Green Earth Wellness was Judge Krieger’s careful distinction
  between ordering the insurer to pay for damages to specific items (i.e.,
  marijuana plants) and merely ordering compliance with the contract, which
  could be accomplished without reference to the existence of any marijuana
  asset. Presumably, if the insurance contract specifically required Atain to
  replace the marijuana plants rather than merely compensate Green Earth for
  their value, the result would have been different.

         The opinion of the U.S. District Court for the Northern District of Texas
  in Ginsburg v. ICC Holdings, LLC, is instructive.61 In Ginsburg, ICC Holdings
  solicited funding for their medical marijuana business from Ginsburg.62
  Through a private placement memorandum, Ginsburg loaned ICC Holdings
  $7 million, evidenced by a promissory note convertible to ICC stock.63
  Ginsburg subsequently loaned an additional $3.6 million, evidenced by a
  second convertible promissory note. Ginsburg later learned ICC Holdings
  materially misled him by providing false information and projections in
  soliciting Ginsburg’s investment.64 Ginsburg filed a lawsuit against ICC
  Holdings, asserting claims for breach of contract based on ICC’s alleged
  default under the two promissory notes, as well as statutory claims under
  Texas’s business and commercial code, both state and federal securities
  laws, and the federal Racketeer Influenced and Corrupt Organizations Act.65

         ICC Holdings moved to dismiss, arguing that “because the purpose of
  the Notes is to fund the cultivation, possession, and sale of marijuana, in
  violation of federal law, the Notes are void and unenforceable because they



  61
    Ginsburg v. ICC Holdings, LLC, No. 3:16-CV-2311-D, 2017 WL 5467688 (N.D. Tex. Nov.
  13, 2017).

  62
       Id. at *1.

  63
       Id.

  64
       Id. at *2.

  65
       Id. at *3.

                                              11
Case:11-21140-MER Doc#:143 Filed:03/24/20            Entered:03/24/20 15:05:08 Page12 of 21




  contravene public policy.”66 The court noted because illegality is an
  affirmative defense, dismissal under Fed. R. Civ. P. 12(b)(6) would not be
  appropriate “unless the defense appears clearly on the face” of the
  complaint.67 Thus, the court set out to determine whether the notes were
  “intrinsically illegal.”68 Here, the court noted, due to the fungibility of
  currency, repayment of the notes would not require ICC Holdings to
  “manufacture, distribute, dispense, or possess marijuana.”69

         “In other words, even if the Notes concern an illegal object (i.e., a
  violation of the CSA), it is possible for the Court to enforce the Notes in a
  way that does not require any party to engage in illegal conduct.”70
  Ultimately, while noting federal courts do not take a “black-and-white”
  approach to unenforceability for illegality, the court explained “[a]lthough
  the court does not suggest that a contract with the purpose of funding an
  organization that is violating or intends to violate federal law is necessarily
  enforceable, or that, in this case, the Notes are themselves enforceable, it
  concludes at the Rule 12(b)(6) stage that defendants have not established
  from the face of the [complaint] that the Notes are void and
  unenforceable.”71

         Taken together, Green Earth Wellness and Ginsburg stand for the
  proposition contracts that can be performed without violating the CSA are
  likely enforceable even if the transaction’s subject matter involves CSA
  violations. In both cases, the underlying contracts would require no more
  than the payment of money, which is not per se illegal under federal law.

        A very recent opinion of the Bankruptcy Appellate Panel for the Ninth
  Circuit provides further clarification. In Burton v. Maney, the appellate panel
  upheld the dismissal of a Chapter 13 case based on debtor’s ownership of an

  66
       Id.

  67
       Id. at *7.

  68
       Id.

  69
     Id. at *8 (citing Mann v. Gullickson, 2016 WL 6473215 at *7 (N.D. Cal. Nov. 2, 2016)
  (enforcing contract for sale of marijuana business by requiring purchaser to pay purchase
  price, which could be accomplished without engaging in any CSA violations) and Energy
  Labs, Inc. v. Edwards Engineering, Inc., 2015 WL 3504974 at *4 (N.D. Ill. 2015) (requiring
  defendants to pay for air conditioning units acquired in connection with marijuana business,
  because fulfilling obligations under purchase order did not violate CSA)).

  70
       Id.

  71
       Id. at *9.

                                                  12
Case:11-21140-MER Doc#:143 Filed:03/24/20              Entered:03/24/20 15:05:08 Page13 of 21




  interest in an entity that was involved in litigation seeking to recover
  damages for breach of contracts related to growing and selling marijuana.72
  Specifically, the Burtons’ bankruptcy estate included a 65% membership in
  Agricann and certain affiliates.73 Postpetition, Agricann filed a state court
  lawsuit against Total Accountability Systems I, Inc. and Cannabis Research
  Group, seeking damages for breach of contracts under which Agricann was
  to cultivate, grow and sell marijuana. Understandably concerned with these
  facts, the bankruptcy court entered an order to show cause requiring the
  Burtons to demonstrate why their case should not be dismissed due to their
  ownership interest in, and deriving income from, an entity involved in the
  marijuana industry.74

          In their response, the Burtons denied having an interest in an entity
  involved in the marijuana industry. The Burtons “stated that Agricann went
  out of business in 2016 and had generated no income since then. As such,
  they claimed they did not currently derive income from any entity involved
  in the marijuana industry. . . . The Burtons also stated their intention to
  abandon from the estate their interest in Agricann, after which they would
  divest themselves of their interest in that entity.”75 Indeed, shortly after
  filing their response to the Order to Show Cause, the Burtons filed a motion
  to compel abandonment of their interest in Agricann.76

        After hearing the parties’ arguments, the bankruptcy court held “that
  dismissal was appropriate under the circumstances because, despite the
  assertion Agricann was no longer in the medical marijuana business it was
  seeking recovery in the state court ligation” in the form of

             funds attributable to contracts under which it was to serve as a
             cultivator, grower, holder, deliverer, and/or seller of marijuana.
             Any recovery from the litigation would be derived from conduct
             that is illegal under federal law. Any distributions from Agricann
             to its members, specifically the Debtors, would also be derived
             from illegal conduct. . . .



  72
       Burton v. Maney (In re Burton), 610 B.R. 633 (9th Cir. BAP 2020).

  73
       Id. at 634.

  74
       Id. at 635.

  75
       Id. at 636.

  76
       Id.

                                                    13
Case:11-21140-MER Doc#:143 Filed:03/24/20           Entered:03/24/20 15:05:08 Page14 of 21




             Given the nature[] of Agricann’s business, which was clearly
             involvement in the marijuana industry, neither a case trustee, nor
             these Debtors, can sell or liquidate the 65 percent ownership
             interest in Agricann, which is property of this estate through the
             bankruptcy case. This would necessitate the Court and the
             Trustee's involvement in condoning the illegal activity.77

          On appeal, the appellate panel first noted the absence of a per se
  prohibition on continuing bankruptcy cases with marijuana connections,
  explaining “the stated reluctance in this Circuit to adopt per se bright-line
  rules requiring the immediate disposition of bankruptcy cases in which
  marijuana is present, and the flexible standard under § 1307(c), coupled
  with the abuse of discretion standard of review on appeal, give bankruptcy
  courts appropriate latitude to deal with these variations.”78 With this in
  mind, the appellate panel affirmed the finding of cause for dismissal
  “because the continuation of the case would likely require the trustee or the
  court to become involved in administering the proceeds of the Agricann
  litigation, which the court implicitly found would be tainted as proceeds of an
  illegal business.”79 The panel went on to explain

             Whether Agricann is currently actively engaging in growing or
             selling marijuana is irrelevant, given that Agricann is a plaintiff in
             litigation seeking to recover damages consisting at least in part of
             profits lost as a result of breaches of contracts related to the
             growing and selling of marijuana. As such, any proceeds received
             from the litigation would represent profits from a business that is
             illegal under federal law. . . . [The bankruptcy court] based its
             ruling on the undisputed fact that Agricann, in which the Burtons
             held a membership interest, was a plaintiff in litigation seeking
             recovery for breaches of contract relating to growing and selling
             marijuana.80

        Finally, the Burtons argued “that the bankruptcy court erred in
  concluding that they were involved in any business activities that violated
  the CSA, such as manufacturing, distributing or dispensing marijuana. They
  also contend that dismissal was not warranted because they did not propose


  77
       Id. at 636-37.

  78
       Id. at 639.

  79
       Id.

  80
       Id

                                                 14
Case:11-21140-MER Doc#:143 Filed:03/24/20            Entered:03/24/20 15:05:08 Page15 of 21




  to fund their plan with proceeds generated by the illegal marijuana
  business.”81

         The appellate panel rejected this argument, explaining “the court’s
  ruling was not based on those factors; its concern was that any litigation
  recovery entering the bankruptcy estate would constitute proceeds from a
  federally prohibited business, regardless of whether or not the business was
  still engaged in activities prohibited by the CSA.”82

        There is a critical difference in the nature of the litigation claims at
  issue in Burton compared to Green Earth Wellness and Ginsburg.
  Specifically, both those cases turned on the ability of the defendant, if it was
  found liable, to satisfy any damage reward with funds from any source, not
  necessarily a marijuana-related source, due to the fungibility of currency.
  This was because the breach of contract claims in Green Earth Wellness and
  Ginsburg were based on promissory notes that merely required payment in a
  specified amount within a specified time.83 The contracts were not in any
  way dependent on the circumstantial existence of a marijuana business. In
  contrast, the damages underlying the Burtons’ litigation claims arose entirely
  out of the Burtons’ ownership of an interest in an entity created for the
  specific purpose of engaging in CSA violations. There would be no litigation
  recovery but for the existence of the equity interest, and therefore the only
  possible damages to be recovered were direct proceeds of an illegal venture.

         Thus, the litigation claims being pursued by Agricann in Burton were
  akin to the hypothetically unenforceable claim discussed in Green Earth
  Wellness where the plaintiff seeks payment “for damages to marijuana
  plants and products” as opposed to simply seeking “payment.” While Green
  Earth Wellness confirms the legality of a contract to replace destroyed
  marijuana plants with currency of equal value, Green Earth Wellness also
  stands for the inverse proposition that a contract promising to replace lost
  marijuana plants with substitute plants, rather than their value, would be
  illegal and unenforceable. Burton, then, stands for the proposition that a
  bankruptcy judge may exercise his discretion to terminate a bankruptcy case
  involving prosecution of legal claims of this type.



  81
       Id. at 640.

  82
       Id.

  83
    Although the contracts in Ginsburg arose from an investment, the claims arise from
  promissory notes in sums certain, rather than claims for a percentage of the profits from
  the business.

                                                  15
Case:11-21140-MER Doc#:143 Filed:03/24/20             Entered:03/24/20 15:05:08 Page16 of 21




        This distinction is further supported by the existence of CSA § 854.
  This section is entitled “Investment of illicit drug profits” and provides in
  pertinent part:

         It shall be unlawful for any person who has received any income
         derived, directly or indirectly, from a violation of this subchapter
         or subchapter II punishable by imprisonment for more than one
         year in which such person has participated as a principal within
         the meaning of section 2 of Title 18, to use or invest, directly or
         indirectly, any part of such income, or the proceeds of such
         income, in acquisition of any interest in, or the establishment or
         operation of, any enterprise which is engaged in, or the activities
         of which affect interstate or foreign commerce. A purchase of
         securities on the open market for purposes of investment, and
         without the intention of controlling or participating in the control
         of the issuer, or of assisting another to do so, shall not be unlawful
         under this section if the securities of the issuer held by the
         purchaser, the members of his immediate family, and his or their
         accomplices in any violation of this subchapter or subchapter II
         after such purchase do not amount in the aggregate to 1 per
         centum of the outstanding securities of any one class, and do not
         confer, either in law or in fact, the power to elect one or more
         directors of the issuer.

         Pursuant to CSA § 854(c), “enterprise” is defined broadly to “include
  any individual, partnership, corporation, association, or other legal entity,
  and any union or group of individuals associated in fact although not a legal
  entity.” Additionally, CSA § 854(d) expressly confirms the breadth of the
  statute’s application, providing “[t]he provisions of this section shall be
  liberally construed to effectuate its remedial purpose.”

         Under CSA § 854, it was illegal for Fritzel to incorporate Heartland, to
  solicit investments in Heartland, and to sell securities in Heartland.
  Concomitantly, it was illegal for Malul to execute the Subscription Agreement
  and to own an interest in Heartland, and it would have been illegal for Malul
  to accept distributions from Heartland on account of those interests.84 The
  illegality does not depend on any violation of CSA § 841 with respect to
  cultivating or distributing marijuana, nor the temporal aspect of such

  84
     Malul’s criminal violations as of execution of the Subscription Agreement could arise
  either directly under CSA § 854, or on a theory of complicity pursuant to CSA § 846 and 18
  U.S.C. § 2. Specifically, Malul’s knowing entry into the Subscription Agreement, which
  expressly required Fritzel to violate the CSA, meets all the elements for criminal conspiracy.
  See In re Way to Grow, Inc., 597 B.R. at 124-125.

                                                   16
Case:11-21140-MER Doc#:143 Filed:03/24/20                    Entered:03/24/20 15:05:08 Page17 of 21




  violations, but rather, the illegality arose immediately upon the creation of
  Malul’s equity interest by virtue of CSA § 854. Accordingly, the incidental
  fact Heartland never operated as intended is wholly irrelevant. There simply
  is no conceivable circumstance where Malul would have claims except by
  virtue of owning a per se illegal asset. The specific legal theory underlying
  the claims is irrelevant because, one way or another, Malul’s damages will
  be calculated as the difference between the present value of her interest in
  Heartland’s assets and earnings and the value those interests would
  represent but for Fritzel’s alleged misdeeds.

         The Court finds further support for this conclusion in the CSA’s
  provisions for asset forfeiture. Pursuant to CSA § 853(a), all property, and
  proceeds of such property, obtained in violation of the CSA is subject to
  forfeiture. CSA § 853(b)(2) defines property subject to criminal forfeiture
  broadly to include “tangible and intangible personal property, including
  rights, privileges, interests, claims and securities.”

        Additionally, pursuant to CSA § 881,85 assets subject to forfeiture
  include

           All moneys, negotiable instruments, securities, or other things
           of value furnished or intended to be furnished by any person
           in exchange for a controlled substance or listed chemical in
           violation of this subchapter, all proceeds traceable to such an
           exchange, and all moneys, negotiable instruments, and securities
           used or intended to be used to facilitate any violation of this
           subchapter.86

        Here, the forfeiture asset is Malul’s ownership interest in, or right to
  claim an ownership interest in, Heartland. Stated differently, the asset
  consists of all rights Malul acquired upon executing the illegal Subscription
  Agreement. Pursuant to CSA § 881, Malul’s investment in Heartland is a
  “security” or “other thing of value” traceable to an illegal exchange, as well
  as a security “used or intended to be used to facilitate any violation” of the
  CSA. Therefore, all of Malul’s interests in Heartland, arising in whatever
  form out of the Subscription Agreement, are assets subject to forfeiture
  under CSA § 881. Further, pursuant to the plain language of CSA




  85
    Solely for purposes of this Order, the Court sees no practical difference between the forfeiture
  provisions in CSA §§ 853 and 881.

  86
       CSA § 881 (emphasis added).

                                                          17
Case:11-21140-MER Doc#:143 Filed:03/24/20           Entered:03/24/20 15:05:08 Page18 of 21




  § 853(b)(2), the property subject to forfeiture encompasses “intangible
  personal property” including “claims.”

        Still, Trustee may argue she has interests in property of the estate
  superior to the government’s forfeiture rights. The law on this issue is aptly
  summarized by the American Bankruptcy Institute Journal article attached
  as Exhibit F to the Motion to Reopen.87 There, the author argues:

            There are two classes of assets that are subject to forfeiture under
            the Controlled Substances Act: tainted property and substitute
            property. Tainted property consists of those assets that constitute
            proceeds of or are otherwise derived from criminal activity.
            Substitute property consists of “untainted property that the
            government may seize to satisfy a forfeiture judgment if the
            tainted property is unavailable.” With respect to tainted property,
            the government’s right to the property relates back to the time of
            the act giving rise to the right of forfeiture. Therefore, it is likely
            that the government’s interest in tainted assets will be superior to
            the rights of a bankruptcy trustee appointed after a debtor
            engaged in the marijuana trade.

            However, with respect to substitute property, the government’s
            rights do not relate back. Consequently, upon the filing of a
            bankruptcy petition, a bankruptcy estate may well obtain rights to
            untainted substitute property that are superior to the
            government’s. In the normal order of things, this property would
            be distributed to creditors, including the government under 11
            U.S.C. § 726 (a) (4). However, dismissal of a bankruptcy case
            where the estate includes tainted and untainted property allows
            the government to seek forfeiture of substitute property without
            the hindrance of claims that would take priority under the
            Bankruptcy Code.88

         The operative language of CSA § 853(c), regarding the government’s
  priority in the case of third-party transfers of property subject to forfeiture,
  vests the government’s interest “upon the commission of the act giving rise
  to forfeiture.” Here, the criminal act giving rise to forfeiture was Malul’s
  execution of the Subscription Agreement. At that moment, all “rights,

  87
    Motion to Reopen at Exh. F, Stephen J. Boyajian, Just Say No to Drugs? Creditors Not
  Getting a Fair Shake when Marijuana-Related Cases are Dismissed, 36 AM. BANKR. INST. J. 9
  (2017).

  88
       Id. (internal citations omitted).

                                                 18
Case:11-21140-MER Doc#:143 Filed:03/24/20    Entered:03/24/20 15:05:08 Page19 of 21




  privileges, interests, claims and securities” Malul acquired under the
  Subscription Agreement became subject to criminal forfeiture. Thus, Malul’s
  litigation claims are not “substitute property” but the original “tainted
  property” itself.

  C.       Revisiting the Reopening Order

          Based on the foregoing, the Court rejects Malul’s argument there is no
  ongoing CSA violation in this case by virtue of Heartland having no assets or
  operations. Those facts may establish the lack of a continuing violation of
  CSA § 841. However, the criminal violation in this case arises under CSA
  § 854, which looks at the actual or intended purpose of Malul’s investment
  at the time at the time she acquired her interest in Heartland. Malul’s mere
  possession of those rights and interests, and certainly her prosecution of
  litigation claims in furtherance of those rights and interests, constitute
  ongoing criminal violations of the CSA.

         Malul’s violation of CSA § 854 (or her complicit liability for such
  violations) is not contingent on the theory Malul merely has an unvested
  right to recover on litigation claims, as Malul argues. Rather, the violation
  arises from Malul’s existing right to share in the profits of a marijuana
  business, whatever those profits may be, and through whichever legal
  vehicles or claims become necessary as future events unfold. These rights
  vested when Malul executed the Subscription Agreement on April 30, 2010.
  Malul’s ownership of the rights conferred under the Subscription Agreement
  exist today precisely as they did on April 30, 2010, and Malul’s ownership
  thereof is a continuing CSA violation. Necessarily, this conclusion also
  prohibits Trustee from settling Malul’s claims in the State Court Action, as
  doing so would constitute administration of an illegal asset.

         The Court’s finding of an ongoing violation of the CSA places this case
  squarely within the existing case law on dismissal of marijuana-related
  bankruptcy cases.89 On the one hand, allowing Malul to schedule the claims
  while also requiring Trustee to abandon them would confer a federal benefit
  upon Malul while she is engaged in an ongoing violation of federal law. On
  the other hand, Trustee cannot do anything regarding those claims without
  administering an illegal asset.

        Because the Court can grant neither the Motion to Abandon nor the
  Settlement Motion, the Court is left only with the US Trustee’s Motion to
  Vacate. The US Trustee raised several grounds upon which the Court could
  find a lack of cause to reopen this bankruptcy case, including the lack of

  89
       See n. 48, supra.

                                           19
Case:11-21140-MER Doc#:143 Filed:03/24/20     Entered:03/24/20 15:05:08 Page20 of 21




  assets to administer, futility, and equitable considerations such as judicial
  estoppel, laches, unclean hands and a lack of good faith.

         Regardless of how the US Trustee frames the issue, it is clear the
  Court would not have entered the Reopen Order had it known then what it
  knows now. Specifically, the Reopen Order was based entirely upon the
  Court’s conclusion “[a]n interest in an entity with no assets and no
  operations is not a ‘marijuana asset.’ Bringing Debtor’s interest in Heartland
  into this bankruptcy case would not associate this Court with ongoing
  violations of federal law.”90

        The Court made the Reopen Order conditional precisely because it
  lacked faith in the veracity of this conclusion under the facts of this case.
  With the benefit of the parties’ subsequent substantial briefing and
  argument, for the reasons set forth herein, the Court now concludes its prior
  holding in the Reopen Order was improvident. Because the Reopen Order
  was premised on Malul’s flawed theories, the Court must vacate the Reopen
  Order.

        The Court’s intent in voiding the reopening of this case ab initio is to
  return all parties to the status quo ante. This means the Court need not
  address whether Malul’s litigation claims are property of the estate. Those
  issues should be addressed by the State Court in connection with Fritzel’s
  statute of limitations defense. Similarly, the Court need not address any of
  the parties’ arguments regarding estoppel because the effect of these
  renewed proceedings, if any, is a matter for the State Court’s determination.
  The Court merely holds, on a de novo review, that it was improvident to
  reopen this bankruptcy case, and no more.

                                  CONCLUSION

        The result in this case emphasizes the need for professionals advising
  marijuana investors and entrepreneurs to account for the full breadth of
  prohibited acts under the CSA. There is only so much prospective guidance
  a bankruptcy court can offer on how any potential CSA violation will affect
  any particular bankruptcy case. The law on these issues is not only in its
  infancy, but the results are highly fact specific.

         In this case, Malul’s arguments regarding the lack of an ongoing
  marijuana operation or marijuana assets, even if correctly evidencing the
  lack of an ongoing violation of CSA §§ 841, 842 or 843, missed the ab initio
  illegality separately arising under CSA § 854 the moment the Subscription

  90
       Reopen Order at p. 3.

                                            20
Case:11-21140-MER Doc#:143 Filed:03/24/20     Entered:03/24/20 15:05:08 Page21 of 21




  Agreement was executed. Perhaps such nuances call for extensive
  consultation with legal professionals having specific expertise in the
  prosecution or defense of CSA violations, in addition to consultations with
  experts in bankruptcy or general business law. Ultimately, participants in
  the marijuana industry will continue to experience difficulty and uncertainty
  in predicting the outcome of any particular marijuana-related bankruptcy
  case unless and until Congress provides a legislative solution to the
  divergent federal and state drug laws.

          The Court may enjoy the opera, but anxiously awaits the fat lady’s
  song.

          For the foregoing reasons, it is ORDERED as follows:

          1.   The Motion to Vacate [ECF No. 113] is GRANTED.

        2.     The Court’s Order Reopening this Case [ECF No. 53] is VACATED
  and the Motion to Reopen is DENIED. The parties are authorized and
  directed to take any and all actions necessary to re-establish the status quo
  ante as of February 6, 2019.

          3.   The Clerk of the Court shall re-mark this case as CLOSED.

        4.    All pending motions and requests for relief not otherwise
  addressed in this Order are DENIED AS MOOT, including (without limitation)
  the Motion to Abandon [ECF No. 74], the Settlement Motion [ECF No. 81]
  and the Motion to Terminate Employment of Trustee’s Attorney [ECF No.
  101].

   Dated March 24, 2020                    BY THE COURT:


                                           _________________________
                                           Michael E. Romero, Chief Judge
                                           United States Bankruptcy Court




                                            21
